Exhibit 10.1

Release Agreement

AGREEMENT entered into as of this 15th day of November 2012 (the “Agreement”) by
and between Motricity, Inc., a Delaware corporation with its principal place of
business at 601 108th Avenue NE, Suite 800, Bellevue, WA 98004 (the “Company”),
and James R. Smith, Jr. (the “Employee”).

RECITAL

WHEREAS, the Employee and Company executed that certain Offer Letter Agreement
dated January 8, 2009, as amended by the First Amendment thereto dated May 19,
2010, the Second Amendment thereto dated April 19, 2011, and the Third Amendment
thereto dated August 21, 2011, which sets forth the terms and conditions of the
Employee’s employment with the Company (the “Employment Agreement”);

WHEREAS, the Company and Employee have mutually agreed that his employment
should be terminated and in accordance with the terms of the Employment
Agreement, the Employee’s termination shall be treated as “without cause” in
accordance with the provisions of the Employment Agreement, effective as of
November 15, 2012 (the “Termination Date”); and

WHEREAS, in exchange for the severance and benefits described below, the
Employee agrees to release and waive any and all claims against the Company as
set forth below pursuant to terms and conditions hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, it is hereby agreed as follows:

1. Termination. Your termination shall be effective as of the Termination Date,
and you shall cease to hold, as of that date, any and all positions including
without limitation as an officer or director that you have held with the Company
or any of its affiliates. Effective as of the Termination Date, you shall cease
to be an employee of the Company. Except as provided for herein, your
eligibility for any Company benefits shall cease as of the Termination Date.

In consideration for the releases set forth herein, the severance terms of the
Employment Agreement and subject to continuing to meet your obligations under
this Agreement, the Company has agreed to pay you nine (9) months severance for
a total of $300,000 less all applicable state and federal deductions (“Severance
Amount”). Payment of the Severance Amount will be made in equal installments
over nine (9) months in accordance with the Company’s customary payroll
practices. Payments of the Severance Amount shall begin eight (8) days after the
Company’s receipt of an executed original of this Agreement.

The Company acknowledges and agrees that (i) it shall pay you any expenses that
it has not reimbursed to date and are owed to you as of the date hereof, subject
to you submitting appropriate documentation and such documented expenses are
eligible for reimbursement under the Company’s policies and procedures; and
(ii) it shall pay you any accrued and unpaid vacation or paid time off as of the
date hereof in accordance with Company policy and applicable law;



--------------------------------------------------------------------------------

and (iii) pursuant to those certain Restricted Stock Grant Agreements between
you and the Company dated March 3, 2009 and February 11, 2010 all of the
unvested shares of restricted stock previously granted to you shall vest and
become non-forfeitable as of the Termination Date in accordance with the terms
therein. Except as provided herein, all other unvested equity awards shall be
forfeited and cancelled as of the Termination Date. Your rights and obligation
under any vested and outstanding equity award agreements shall be determined in
accordance with the governing award agreement and applicable equity incentive
plan.

2. Health Insurance Continuation. You and your beneficiaries, if applicable,
will receive, health insurance, dental and vision benefits through the Company’s
current plan through the severance period at the same terms and cost sharing as
are in effect at the Termination Date. Your health insurance benefits shall
cease on August 31st, 2013 subject to your right to continue health insurance
pursuant to the Consolidate Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). If you choose to exercise your COBRA rights, the Company
shall directly pay the continuation premium for you and your family for a period
of nine (9) months, beginning on December 1, 2012. The Company’s obligation to
pay your COBRA premium will cease upon your becoming covered by another
employer’s group health insurance plan.

3. Transfer of Responsibilities. You shall cooperate fully with the Company and
its personnel to provide an orderly transfer of your duties and responsibilities
prior to the Termination Date. This cooperation includes but is not limited to
timely compliance with all reasonable requests for information, including, but
not limited to, the transition of any work and any leads, prospects or contacts
to your manager. You shall have no such obligation following the Termination
Date.

4. Confidentiality of this Agreement. Except to the extent otherwise disclosed
in any Company filings or disclosures with the United States Securities and
Exchange Commission, you agree to keep confidential and not to disclose the
existence or terms of this Agreement or sums paid under this Agreement to anyone
or to any organization, except that you may disclose such information to your
spouse, attorney, your legal and financial advisers, provided you have received
in advance their promises to maintain this information in strict confidence or
as otherwise required by law. Nothing in this Agreement will prevent you from
cooperating with or participating in any investigation by the government of the
U.S., including any investigations by the federal Equal Employment Opportunity
Commission (the “EEOC”) or the Washington State Human Rights Division.

5. Nondisclosure and Intellectual Property Protection Agreement. You acknowledge
the validity and continuing applicability of the agreements and covenants
contained in the Nondisclosure and Intellectual Property Protection Agreement
dated January 8, 2009, a copy of which is attached hereto as Attachment A
concerning the ownership, non-use and return of confidential information and
non-competition with the Company. Those agreements and covenants are
incorporated herein by reference and continue to have full force and effect
following the Termination Date.

 

2



--------------------------------------------------------------------------------

6. Return of Company Property. You acknowledge that you have returned to the
Company all property of the Company that is in your possession or under your
control, including, without limitation, Company keys, cell phones, lap-top and
any and all files, documents and other information with respect to the Company’s
management, business operations or customers, including all files, documents, or
other information containing confidential information.

7. Non-Disparagement. You hereby agree that you will refrain from making any
derogatory, disparaging or false statements with respect to the Company or any
of its shareholders, controlling persons, officers, directors, executives,
advisors, customers, or other related or affiliated parties or any other Company
Released Parties. The Company hereby agrees that its officers, directors,
affiliates and other related or affiliated parties shall refrain from making any
derogatory, disparaging or false statements with respect to you. The Company
will also direct its employees, directors and agents to refrain from making
derogatory, disparaging or false statements with respect to you. You agree that
you will not communicate or disclose to any third party or use for your own
account, without the written consent of the Company, any of the Company’s
confidential and proprietary information, trade secrets or materials, except as
required by law, unless and until such information or material becomes generally
available to the public through sources other than you.

8. Breach of Agreement. To the extent permitted by law, you understand and agree
that any breach of your obligations under this Agreement will immediately render
the Company’s obligations and agreements null and void, and, to the extent
permitted by law, you shall repay to the Company the Severance Amount. In
addition, you shall be liable to the Company for all damages arising from such
breach, including but limited to the attorney’s fees and costs incurred by the
Company in connection with such breach.

9. General Release. You, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, knowingly and voluntarily
release, remise and forever discharge the Company and its successors, assigns,
former or current affiliates, shareholders, officers, directors, members of the
board of directors, employees, agents, attorneys and representatives (“Company
Released Parties”) whether in their individual or official capacities, from any
and all actions or causes of action, suits, debts, claims, complaints,
contracts, controversies, agreements, promises, damages, claims for attorneys’
fees, costs, interest, punitive damages or reinstatement, judgments and demands
whatsoever, in law or equity, you now have, may have or ever had, whether known
or unknown, suspected or unsuspected, from the beginning of the world to the
date that you sign this Agreement (“Released Claims”), including, without
limitation:

 

  (a)

claims under any state or federal discrimination, fair employment practices or
other employment-related statute, or regulation (as they may have been amended
through the date of this Agreement) prohibiting discrimination or harassment
based upon any protected status including, without limitation, race, color,
religion, national origin, age, gender, marital status, disability, handicap,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any claims arising under the Federal Rehabilitation Act of
1973, Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act of
1964, as amended by the Civil

 

3



--------------------------------------------------------------------------------

Rights Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the
Americans With Disabilities Act, the Rehabilitation Act of 1973, and any similar
Washington local or other state statute;

 

  (b) claims under any other state or federal employment-related statute, or
regulation (as they may have been amended through the date of this Agreement)
relating to wages, hours or any other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any claims
arising under the Fair Labor Standards Act, the Family and Medical Leave Act of
1993, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, except as otherwise provided herein, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Occupational Safety and Health Act, the
Health Insurance Portability and Accountability Act of 1996, the Employee
Retirement Income Security Act of 1974, the Sarbanes Oxley Act of 2002 and any
similar Washington local or other state statute;

 

  (c) claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
and

 

  (d) any other claim arising under state or federal law.

Notwithstanding the above, nothing in this release is intended to release or
waive (i) your right to seek enforcement of this Agreement or any other rights
of indemnification, contribution, subrogation, advancement and/or reimbursement
of expenses or similar rights to the extent they are provided for in the
Company’s Restated Certificate of Incorporation bylaws or the Indemnification
Agreement dated February 24, 2009 between you and the Company (the
“Indemnification Agreement”) or to the extent permitted or required by law; or
(ii) your rights as they exist pursuant to any director and officer insurance
policies or any other insurance policies whether in effect before the date of
this Agreement, on the date of this Agreement or after the date of this
Agreement. The Company specifically acknowledges that its indemnification
obligations to you include but are not limited to full defense and
indemnification with respect to the lawsuit styled Joe Callan vs Motricity Inc.,
et. al, Case:2:11-cv-01340, filed on August 12, 2011 in U.S. Dist. Ct. Western
Dist of Washington, and any related class, derivative or other legal
proceedings.

You recognize that you may have some claim, demand or cause of action against
the Company Released Parties of which you are totally unaware and unsuspecting
that you are giving up by execution of this release. It is your intention in
executing this release that this release will deprive you of each such claim,
demand and cause of action and prevent you from asserting it against the Company
Released Parties.

 

4



--------------------------------------------------------------------------------

You represent and warrant that no portion of any claim, demand, cause of action,
or other matter released herein, nor any portion of any recovery or settlement
to which you might be entitled from the Company Released Parties, has been
assigned or transferred to any other person or entity, either directly or by way
of subrogation or operation of law. You hereby agree to indemnify, defend and
hold the Company Released Parties harmless from any and all loss, cost, claim,
and expense (including, but not limited to, all expenses of investigation and
defense of any such claim or action, including reasonable attorneys’ and
accountants’ fees, costs, and expenses) arising out of any claim made or action
instituted against the Company Released Parties by any person or entity that is
the beneficiary of such assignment or transfer and to pay and satisfy any
judgment resulting from any settlement in favor of the beneficiary of any such
claim or action.

You further represent and warrant that you have not filed or participated in the
filing of any complaint, grievance, charge or claim with or before any local,
state or federal agency or board, union or any court or other tribunal relating
to the Company or to your employment with, or the termination of, your
employment at the Company and its affiliates. Nothing contained herein is
intended to nor shall prohibit you from (i) filing a charge or complaint with
the EEOC; or (ii) participating in any investigation or proceeding conducted by
the EEOC. In the event that you file a charge with the EEOC, you waive and
release any personal entitlement to reinstatement, back pay or any other types
of damages or injunctive relief in connection with any actions taken by you on
your behalf on your administrative charge. NOTWITHSTANDING THIS PROVISION, YOU
UNDERSTAND AND AGREE THAT BY ENTERING INTO THIS AGREEMENT, YOU ARE FOREVER
RELEASING AND WAIVING ANY AND ALL CLAIMS AGAINST THE COMPANY, INCLUDING BUT NOT
LIMITED TO CLAIMS FOR AGE DISCRIMINATION, AS SET FORTH IN THIS SECTION,
PROVIDED, HOWEVER, THAT THE RELEASE PROVIDED FOR HEREIN SHALL NOT EXTEND TO ANY
CLAIMS UNDER THIS AGREEMENT OR THOSE SPECIFICALLY EXCLUDED FROM THE RELEASE.

You hereby acknowledge and understand that this is a General Release.

10. OWBPA/ADEA. This paragraph is intended to comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”) with regard to your waiver of rights
under the Age Discrimination in Employment Act of 1967 (“ADEA”):

 

  (a) You are specifically waiving rights and claims under the ADEA;

 

  (b) The waiver of rights under the ADEA does not extend to any rights or
claims arising after the date this Agreement is signed by you;

 

  (c) You acknowledge receiving consideration for this waiver;

 

  (d) You acknowledge that you have been advised to consult with an attorney
before signing this Agreement; and

 

  (e) You acknowledge that after receiving a copy of this Agreement, you had the
right to take up to 21 days to consider your decision to sign the Agreement; the
parties agree that changes to the Agreement, whether material or immaterial did
not restart the running of the 21-day period.

 

5



--------------------------------------------------------------------------------

This Agreement does not become effective for a period of seven (7) days after
you sign it. You have the right to revoke this Agreement during the seven
(7) day period. Revocation must be made in writing, signed by you and delivered
to Richard Sadowsky at Motricity, Inc., 601 108th Avenue NE, Suite 800,
Bellevue, WA 98004 during the seven (7) day period.

11. Covenant Not to Sue. To the extent permitted by law, you specifically agree
not to commence any legal action against any of the Company Released Parties
arising out of or in connection with the Released Claims. To the extent
permitted by law, you expressly agree that if you commence such an action in
violation of this Agreement, you shall indemnify the Company Released Parties
for the full and complete costs of defending such an action and enforcing this
Agreement, including reasonable attorneys’ fees (whether incurred in a third
party action or in an action to enforce this Agreement), court costs, and other
related expenses. You further agree that, to the extent permitted by law, if you
commence such an action despite the provisions of this Agreement, you shall be
obligated to return to the Company the Severance Amount. This Agreement does not
act as a waiver or release of any complaints or charges that you cannot by law
waive or release, and does not prohibit you from: (i) filing a charge or
complaint with the EEOC, or any other state or federal agency, or
(ii) participating in any investigation or proceeding conducted by the EEOC or
Washington State Human Rights Division. Notwithstanding, by executing this
Agreement, you are expressly waiving your ability to obtain relief of any kind
from the Company to the extent permitted by law.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws principles. Both parties agree that any action, demand, claim
or counterclaim shall be resolved by a judge alone, and both parties hereby
waive and forever renounce the right to a trial before a civil jury.

13. Voluntary Assent. You confirm that no other promises or agreements of any
kind have been made by any person to cause you to sign this Agreement except as
otherwise as noted herein, and that you fully understands the meaning and intent
of this Agreement. You agree that this is the entire agreement and understanding
between you and the Company.

14. Notices and Communications. Any and all notices or other communications
required or permitted to be given in connection with this Agreement shall be in
writing (or in the form of a facsimile or electronic transmission) addressed as
provided below and shall be (i) delivered by hand, (ii) transmitted by facsimile
or electronic mail with receipt confirmed, (iii) delivered by overnight courier
service with confirmed receipt, or (iv) mailed by first class U.S. mail, postage
prepaid and registered or certified, return receipt requested:

 

6



--------------------------------------------------------------------------------

If to the Company to:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Attention: Richard Sadowsky

Facsimile No: (425) 638-8436

Email: Richard.Sadowsky@motricity.com

If to the Employee:

James R. Smith, Jr.

5490 170th PL SE

Bellevue, WA 98006

Email: jsmith0128@gmail.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Agreement shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with regard to the subject matter hereof, superseding all
prior understandings and agreements, whether written or oral; provided, however,
that any equity award agreements between you and the Company shall remain in
full force and effect in accordance with the terms and conditions therein.

16. Remedies. Any breach or threatened breach by you of the provisions of this
Agreement will result in irreparable and continuing damage to the Company for
which there is no adequate remedy at law. In such event, you agree and
acknowledge that the Company will be entitled to injunctive relief and/or
specific performance, and such other relief that may be proper (including
monetary damages, if proper) without the posting of any bond and that you shall
not oppose the granting of such relief.

17. Authority. The Company represents that this Agreement has been presented to,
considered and authorized by the Company’s Board (and/or any appropriate
committee(s) thereof), and that the Company officer executing this Agreement on
behalf of the Company has the authority to enter into this Agreement and bind
the Company to the terms and conditions hereof. Any action or consent of the
Company required hereunder may be authorized only by a written resolution, or
action at a meeting, of the Board properly taken in accordance with the
Company’s Restated Certificate of Incorporation and bylaws.

 

7



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Agreement by signing and
dating the last page of the enclosed copy of this Agreement, and return it to me
not later than the close of business on December 6, 2012.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed and delivered
this Agreement as of the date first written above.

 

MOTRICITY, INC. By:  

/s/ Richard Sadowsky

Name: Richard Sadowsky Title: General Counsel and Chief Administrative Officer
EMPLOYEE

/s/ James R. Smith, Jr.

James R. Smith, Jr.



--------------------------------------------------------------------------------

Attachment A

Nondisclosure and Intellectual Property Protection Agreement

See attached.